MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 02 2020, 8:55 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bruce W. Graham                                          Curtis T. Hill, Jr.
Graham Law Firm P.C.                                     Attorney General
Lafayette, Indiana                                       Ellen H. Meilaender
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Alan Ocampo,                                             December 2, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-584
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D01-1912-F1-13



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020               Page 1 of 9
                                             Case Summary
[1]   After a trial, the jury found Alan Ocampo guilty of numerous offenses,

      including level 5 felony battery by means of a deadly weapon and level 5 felony

      battery resulting in serious bodily injury. The trial court found that Ocampo

      was eligible for a sentencing enhancement due to his use of a firearm in the

      commission of a felony. At the sentencing hearing, the trial court vacated the

      conviction for battery by means of a deadly weapon on double jeopardy

      grounds and enhanced the sentence on the conviction for battery resulting in

      serious bodily injury by ten years. Ocampo now appeals, arguing that the trial

      court should have vacated the other battery conviction instead, and that this

      would require vacation of the sentencing enhancement. He also argues that the

      trial court committed fundamental error in instructing the jury. We find no

      merit in Ocampo’s arguments and affirm his convictions and sentence, but we

      remand for correction of technical errors in the sentencing order.


                                 Facts and Procedural History
[2]   Between March and July 2018, Brooklyn Frye was romantically involved with

      Taiwon Evans. Frye then started dating Ocampo. In February 2019, they were

      “going through a hard time[.]” Tr. Vol. 2 at 122. On the night of February 23,

      Frye and Evans were talking in the front seat of Evans’s Pontiac sedan, which

      was parked facing the street in the driveway of Frye’s sister’s boyfriend’s house

      in Lafayette. Ocampo pulled into the driveway in his Camaro, got out of the

      vehicle, and started arguing with Frye, who was in the Pontiac’s passenger seat.

      Frye got out of the Pontiac and started walking toward the house. Ocampo

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020   Page 2 of 9
      went back to his Camaro and retrieved a silver Taurus revolver. He fired a shot

      into the air, approached the passenger side of the Pontiac, and fired another

      shot into the car. The bullet penetrated the center armrest, struck Evans in the

      right hip, fractured his femur, and lodged in his left hip. Evans, who was

      unarmed, got out of the car and ran to the nearby home of a friend.


[3]   A man who lived across the street from the shooting heard the gunshots and

      looked out the window. He saw Ocampo holding the revolver and heard him

      yell, “[T]hat’s what you get bitch.” Id. at 149. Ocampo got into the Pontiac

      and crashed into the man’s mailbox. He then returned to the driveway. Frye’s

      sister, who was outside her boyfriend’s house, saw Ocampo holding the

      revolver. Ocampo got into his Camaro and drove away.


[4]   A police officer responding to a call about the shooting saw the Camaro and

      attempted to initiate a traffic stop. Ocampo continued driving, and during the

      pursuit the officer “observed a silver object tumble off the car and into the

      roadway.” Id. at 212. Ocampo eventually stopped his vehicle and was taken

      into custody by the pursuing officer and two other officers. Ocampo told one of

      the officers “that that guy […] shot first” and “broke his taillight.” Id. at 214.

      At police headquarters, during an interview with another officer, Ocampo

      claimed that Evans “got into a physical altercation with him, which resulted in

      him being pushed up against the back of the [Camaro], which resulted in […]

      the [taillight] being broken.” Tr. Vol. 3 at 88. The taillight was not broken, and

      there was no “disruption” of the dirt covering the back of the Camaro that “one

      would expect to see” after a “struggle[.]” Id. at 89.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020   Page 3 of 9
[5]   Inside the Camaro, officers found a black Ruger handgun that had been

      reported stolen in Indianapolis. Ocampo’s DNA was found on the handgun,

      and Evans was excluded as a contributor to the second DNA profile found on

      the weapon. The day after the shooting, Ocampo’s Taurus revolver was found

      on the road where it had fallen during the police pursuit. The cylinder

      contained three live rounds and two spent rounds. Ocampo’s DNA was found

      on the revolver, and Evans was excluded as a contributor to the second DNA

      profile found on the weapon. On the rear floorboard of Evans’s Pontiac, police

      found a fragment of a bullet that was determined to have been fired from

      Ocampo’s Taurus revolver.


[6]   The State charged Ocampo with level 1 felony attempted murder, level 5 felony

      battery by means of a deadly weapon, level 5 felony battery resulting in serious

      bodily injury, level 5 felony criminal recklessness, two counts of level 6 felony

      pointing a firearm (at Evans and Frye’s sister), level 6 felony resisting law

      enforcement, level 6 felony theft, level 6 felony obstruction of justice, class B

      misdemeanor unauthorized entry of a motor vehicle, class A infraction driving

      while suspended, and a sentencing enhancement for using a firearm during the

      commission of a felony. At trial, Ocampo claimed self-defense but did not

      testify. The trial court entered a directed verdict on the pointing-a-firearm

      count as to Frye’s sister. The jury found Ocampo not guilty of attempted

      murder and theft and guilty of the remaining charges; the court entered

      judgment of conviction on those counts. Ocampo waived jury trial for the

      enhancement phase; the court found that he had a prior driving-while-


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020   Page 4 of 9
      suspended conviction, which elevated his class A infraction to a class A

      misdemeanor, and also found that he used a firearm in the commission of a

      felony that resulted in death or serious bodily injury, which made him eligible

      for the sentencing enhancement.


[7]   At the sentencing hearing, the trial court vacated the convictions for battery by

      means of a deadly weapon, criminal recklessness, and pointing a firearm due to

      double jeopardy concerns. The court imposed an aggregate sentence of

      nineteen years, including five years for the remaining battery conviction plus

      ten years for the firearm enhancement. Ocampo now appeals. Additional facts

      will be provided below.


                                     Discussion and Decision

        Section 1 – Ocampo has failed to demonstrate that the trial
      court erred in vacating his conviction for battery by means of a
           deadly weapon, but we agree with the State that the
                   sentencing order should be corrected.
[8]   Ocampo’s sentencing enhancement is based on Indiana Code Section 35-50-2-

      11, which reads in pertinent part as follows:


              (b) As used in this section, “offense” means:

              (1) a felony under IC 35-42 that resulted in death or serious
              bodily injury;

              ….




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020   Page 5 of 9
              (d) The state may seek, on a page separate from the rest of a
              charging instrument, to have a person who allegedly committed
              an offense sentenced to an additional fixed term of imprisonment
              if the state can show beyond a reasonable doubt that the person
              knowingly or intentionally used a firearm in the commission of
              the offense.

              ….

              (g) If the jury (if the hearing is by jury) or the court (if the hearing
              is to the court alone) finds that the state has proved beyond a
              reasonable doubt that the person knowingly or intentionally used
              a firearm in the commission of the offense under subsection (d),
              the court may sentence the person to an additional fixed term of
              imprisonment of between five (5) years and twenty (20) years.


[9]   At the sentencing hearing, a consensus was reached that one of Ocampo’s

      battery convictions had to be vacated due to double jeopardy concerns and that

      the sentencing enhancement could not be applied to the conviction for battery

      by means of a deadly weapon because it would result in an impermissible

      “double enhancement.” See, e.g., Nicoson v. State, 938 N.E.2d 660, 662-65 (Ind.

      2010) (addressing double-enhancement claim). Ocampo does not challenge this

      determination on appeal, and we express no opinion on it. He does contend

      that because Indiana Code Section 35-50-2-11 does not specify which battery

      conviction should be vacated, we should apply “the Rule of Lenity[,]” which

      “should result in the conclusion” that the conviction for battery resulting in

      serious bodily injury should have been vacated instead, and thus the sentencing

      enhancement should also be vacated. Appellant’s Br. at 19-20.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020    Page 6 of 9
[10]   We disagree. The rule of lenity applies to ambiguous statutes, Cook v. State, 143

       N.E.3d 1018, 1023 (Ind. Ct. App. 2020), trans. denied, and Indiana Code

       Section 35-50-2-11 is merely silent, not ambiguous, on this point; consequently,

       the rule is inapplicable. 1 It is well settled that where, as here, a double jeopardy

       violation may not be remedied by reducing either conviction to a less serious

       form of the same offense, the conviction with the less severe penal

       consequences must be vacated. Phillips v. State, 25 N.E.3d 1284, 1292 (Ind. Ct.

       App. 2015). In this case, the conviction with the less severe penal consequences

       is the one for battery by means of a deadly weapon, assuming (as Ocampo

       does) that it is not subject to the sentencing enhancement. Ocampo has failed

       to demonstrate that the trial court erred in vacating that conviction. 2


[11]   The State points out that the sentencing order incorrectly labels the firearm

       enhancement as a “Habitual Offender Sentencing Enhancement” that runs

       “consecutive” to the battery sentence. Appealed Order at 3; cf. Cooper v. State,

       940 N.E.2d 1210, 1215 (Ind. Ct. App. 2011) (explaining that a firearm

       enhancement is an additional penalty and not a separate offense), trans. denied.

       The State suggests, and we agree, that remand is “appropriate to correct these




       1
        The rule of lenity “requires interpreting [a criminal] statute in the defendant’s favor as far as the language
       can reasonably support.” Cook, 143 N.E.3d at 1023. Because Indiana Code Section 35-50-2-11 says nothing
       about the issue at hand, there is nothing to interpret.
       2
         The double-jeopardy analysis at the sentencing hearing and in Ocampo’s appellate brief, as well as in
       Phillips, is based either implicitly or explicitly on Richardson v. State, 717 N.E.2d 32 (Ind. 1998), which was
       recently overruled in Wadle v. State, 151 N.E.3d 227 (Ind. 2020). Wadle was issued almost three weeks before
       Ocampo filed his brief, but he does not cite it and thus does not argue that it would apply retroactively and
       require a different result.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020                     Page 7 of 9
       technical errors, although they do not have any impact on the length or validity

       of [Ocampo’s] sentence.” Appellee’s Br. at 7 n.2.


          Section 2 – Ocampo has failed to demonstrate that the trial
          court committed fundamental error in instructing the jury.
[12]   At trial, the court gave the following final instruction to the jury:


               The flight of a person immediately after the commission of the
               crime with which he is charged, if there was such flight, is a
               circumstance which may be considered by you in connection
               with all the other evidence to aid you in determining his guilt or
               innocence.


       Tr. Vol. 3 at 153. Ocampo did not object to this instruction. On appeal, he

       contends that the trial court erred in giving it. Because he failed to object at

       trial, he must establish fundamental error, that is, an error that either “makes a

       fair trial impossible or constitutes clearly blatant violations of basic and

       elementary principles of due process presenting an undeniable and substantial

       potential for harm.” Clark v. State, 915 N.E.2d 126, 131 (Ind. 2009).

       “Fundamental error will be found only in egregious circumstances.” Harbert v.

       State, 51 N.E.3d 267, 277 (Ind. Ct. App. 2016), trans. denied.


[13]   Those circumstances are not present here. In Dill v. State, our supreme court

       held that a similar instruction regarding flight should not have been given

       because it was confusing, unduly emphasized specific evidence, and was

       misleading. 741 N.E.2d 1230, 1233 (Ind. 2001). But the court observed that

       “[e]rrors in the giving or refusing of instructions are harmless where a


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020   Page 8 of 9
       conviction is clearly sustained by the evidence and the jury could not properly

       have found otherwise.” Id. Here, the State presented overwhelming evidence

       that Ocampo committed the crimes that he was ultimately convicted of; the

       only question was whether he acted in self-defense.3 Ocampo told police that

       Evans shot at him first, fought with him at the rear of the Camaro, and broke

       the taillight; no evidence supports this claim. The jury instruction did not make

       a fair trial impossible or blatantly violate due process principles. Therefore, we

       affirm Ocampo’s convictions and sentence.


[14]   Affirmed and remanded.


       Robb, J., and Brown, J., concur.




       3
           Ocampo’s counsel conceded as much in his closing argument. Tr. Vol. 3 at 120-33.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-584 | December 2, 2020        Page 9 of 9